DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16, 18, and 19 recite the limitation "first wash items".  There is insufficient antecedent basis for this limitation in the claims.  “First wash items” is first recited in line 4 of claim 16; it is unclear if subsequent recitations of “first wash items” refer to the same first wash items.  It is assumed that they are the same items and that the subsequent recitations read as “the first wash items.”
Claim 17 states that a treatment region of the secondary washing plane is physically separated from the treatment zones of the main washing plane.  However, claim 16 states that the secondary washing plane “is provided in a region of at least one of the treatment zones.”  Since the secondary washing plane is in the treatment zones, it cannot be understood how a treatment region of the secondary washing plane could be outside of (i.e. physical separated from) the treatment zones.  It is assumed that the treatment region of the secondary washing plane is physically separated from treatment regions of the main washing plane (see claim 29).
Claim 17 refers to “the treatment zones of the main washing plane.”  However, the secondary washing plane is recited to be in at least one of the treatment zones (claim 16).  The treatment zones of the main washing plane are not understood to be separate zones from treatment zones of the secondary washing plane.  It is assumed that the two washing planes are both within at least one treatment zone but are within different treatment regions of the at least one treatment zone.
Claims 18, 19, and 20 recite the limitation "second wash items" (two instances in each of claims 18 and 19 and one instance in claim 20).  There is insufficient antecedent basis for this limitation in the claims.  It is assumed to refer to the second wash items recited in claim 16.
Claims 21-27 recite the limitation "wash items".  There is insufficient antecedent basis for this limitation in the claims.  The distinction between wash items in the main washing plane and washing items in the secondary washing plane is not clear in each of the claims.  It is assumed that wash items in the main washing plane are first wash items and wash items in the secondary washing plane are second wash items.  It also assumed that subsequent recitations refer to “the [first/second] wash items.”
Claim 28 recites the limitation “second items.”  It is unclear if the second items refer to the second wash items as assumed above.
Claim 30 recites the limitation "wash items".  There is insufficient antecedent basis for this limitation in the claims.  The distinction between wash items in the main washing plane and washing items in the additional washing plane is not clear in the claim.  It is assumed that wash items in the main washing plane are first wash items and wash items in the additional washing plane are second wash items.  It also assumed that subsequent recitations refer to “the [first/second] wash items.”
Remaining claims are rejected due to their dependency on a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 17, 19-21, 25, 28, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 4735222 granted to Crane et al.
As to claim 16, Crane discloses a conveyor dishwasher comprising a chamber with an inlet end (right side as shown, fig. 1), an outlet end (left side as shown), treatment zones 30, 46, 64 including a washing zone 46 and a downstream final rinse zone 64, and a transport apparatus (conveyor mechanism) to situate items in a main washing plane, wherein a secondary washing plane is in a region of a treatment zone below a height of the main washing plane (e.g. below the conveying mechanism in zone 46), wherein the first wash items are fed into an inlet opening in the inlet end and fed out of an outlet opening in the outlet end, and wherein the second wash items can be loaded through an opening separate from the inlet and outlet openings (the opening being through an access door in the side wall of the treatment zone 46; col. 6, ll. 42-44).
As to claim 17, Crane discloses that the treatment region of the second washing plane (e.g. below the conveying mechanism in zone 46, fig. 1) is physically separate from the treatment region of the main washing plane (e.g. above the conveying mechanism).
As to claim 19, Crane discloses that spraying of washing liquid onto items in the main washing plane can take place at the same time as spraying of washing liquid onto items in the secondary washing plane (fig. 1, all items in the same zone can be sprayed at the same time); and spraying of rinse liquid onto items in the main washing plane can take place at the same time as spraying of rinse liquid onto items in the secondary washing plane (fig. 1, all items in the same zone can be sprayed at the same time; also note that a rinsing zone identical to the wash zone 46 may be provided, col. 6, ll. 19-22).
As to claim 20, Crane discloses that the second wash items in the secondary washing plane may remain stationary (fig. 1, items may be placed below the conveyor mechanism, or the conveyor mechanism may be stopped).
As to claim 21, Crane discloses a conveyor dishwasher comprising a chamber with an inlet end (right side as shown, fig. 1), an outlet end (left side as shown), treatment zones 30, 46, 64 including a washing zone 46 and a downstream final rinse zone 64 (note that a rinsing zone identical to the wash zone 46 may be provided, col. 6, ll. 19-22), and a transport apparatus (conveyor mechanism) to situate items in a main washing plane, wherein a secondary washing plane is in a treatment region such that items can be sprayed with washing and rinse liquid (note that items can be in a secondary washing plane, e.g. below the conveying mechanism in zone 46 and the identical rinse zone, by being loaded through an access door in the side wall of the treatment zone, col. 6, ll. 42-44), wherein the secondary washing plane (e.g. below the conveying mechanism) is located below a height of the main washing plane.
As to claim 25, Crane discloses that spraying of washing liquid onto items in the main washing plane can take place at the same time as spraying of washing liquid onto items in the secondary washing plane (fig. 1, all items in the same zone can be sprayed at the same time); and spraying of rinse liquid onto items in the main washing plane can take place at the same time as spraying of rinse liquid onto items in the secondary washing plane (fig. 1, all items in the same zone can be sprayed at the same time; also note that a rinsing zone identical to the wash zone 46 may be provided, col. 6, ll. 19-22).
As to claim 28, Crane discloses that the second wash items in the secondary washing plane may remain stationary (fig. 1, items may be placed below the conveyor mechanism, or the conveyor mechanism may be stopped).
As to claim 29, Crane discloses that the treatment region of the second washing plane (e.g. below the conveying mechanism in zone 46, fig. 1) is physically separate from the treatment region of the main washing plane (e.g. above the conveying mechanism).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 4735222 granted to Crane et al.
As to claim 30, Crane teaches a conveyor dishwasher comprising a washing zone 46 (fig. 1) and a downstream final rinse zone 64 (note that a rinsing zone identical to the wash zone 46 may be provided, col. 6, ll. 19-22), wherein the machine includes a transport apparatus (conveyor mechanism) to situate items in a main washing plane, wherein an additional washing plane (e.g. below the conveying mechanism in zone 46 and the identical rinse zone, by being loaded through an access door in the side wall of the treatment zone, col. 6, ll. 42-44) has a treatment region for spraying items with washing and rinse liquid (in the additional washing plane, e.g. below the conveying mechanism in zone 46 and the identical rinse zone).
Crane does not explicitly disclose in its embodiment that a drying zone is downstream of the final rinse zone.  However, Crane teaches that conveyor-type machines include a conveyor for moving items though wash stations such as washing, rinsing, or drying (col. 1, ll. 28-35).  One of ordinary skill in the art would have understood based on Crane’s teachings that having a drying zone would have been obvious for its well-known purpose of drying items after a final rinse.  Crane teaches that its explicitly-disclosed embodiment (fig. 1) is a conveyor-type machine, the type of machine Crane teaches to have zones including a drying zone.  Therefore, the claimed invention would have been obvious at the time it was filed.

Allowable Subject Matter
Claims 18, 22-24, 26, and 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The aforementioned claims as interpreted to require subject matter generally representative of a secondary washing plane in which “completely different treatment programs and treatment parameters can be selected” for regions of a treatment zone that respectively correspond to the main washing plane and the secondary washing plane (see para. 34 of the present specification).  This is interpreted to mean that the spraying of washing or rinsing liquid onto items in one plane is independent from spraying items in the other plane (i.e. the spraying of items in one plane does not also spray items in the other plane).  Crane discloses a treatment zone having main and secondary washing planes, but spraying of washing or rinsing liquid would necessarily spray items in both planes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/             Primary Examiner, Art Unit 1711